Exhibit 10.1

DATA LICENSING AND INFORMATION SERVICES AGREEMENT

THIS DATA LICENSING AND INFORMATION SERVICES AGREEMENT (the “Agreement”) is
entered into as of December 21, 2007 (the “Effective Date”) by and between FIRST
AMERICAN CORELOGIC, INC., a Delaware corporation having a place of business at 4
First American Way, Santa Ana, CA 92707 (the “Licensee”) and TELETRACK, INC., a
Georgia corporation having a place of business at The Summit at Technology Park,
5550-A Technology Parkway, Suite 600, Norcross. GA 30092 (“Teletrack”).

RECITALS

Licensee is engaged in the business of providing services to manage risk,
measure the value of residential and commercial properties, identify real estate
trends and track market performance.

Teletrack is engaged in the business of providing sub-prime consumer
information.

Teletrack and Licensee wish to enter into this Agreement whereby Teletrack
provides certain publicly available bankruptcy data to Licensee comprising of
Historical Information (defined below) and Updated Information Services (defined
below).

1. DEFINITIONS

As used in this Agreement, the following terms shall have the following meanings
with such meanings to be equally applicable to both the singular and plural
forms of the terms defined:

“Agreement” means this License Agreement, all exhibits attached hereto, any
terms and conditions included within the Service, and any agreements, schedules
or exhibits supplementing or amending this Agreement.

“Fees” means the amount payable by Licensee for access to and use of the Service
as described in Exhibit B (Fees).

“Historical Information” means certain bankruptcy information obtained from
public records as available to and updated by Teletrack in the regular course of
its business from the period beginning January, 2003 up to the date of delivery
of such information to Licensee. For avoidance of doubt, delivery of the
Historical Information to Licensee is a one-time event.

“Information” means the Historical Information and the Updated Information
Service, collectively.

“Permitted Uses” the allowed uses of the Service by Licensee as more fully
described in Section 2.1 of this Agreement.

“Proprietary Information” means the Service and all other data, manuals,
documentation, algorithms, and other information that may be disclosed or
provided to Licensee in the course of providing the Service, and all
intellectual property rights thereon.

“Service” means the Information and any applicable user manuals, software
applications and any other services provided by Teletrack to Licensee as
specified in Exhibit A. The Service includes any corrections, enhancements,
updates or other modifications to the Service during the term of this Agreement.

“Updated Information Service” means the service provided by Teletrack to
Licensee whereby the Historical Information is updated on an on-going basis upon
receipt from the public records as available to and updated by Teletrack in the
regular course of its business. The Updated Information Service will be provided
to Licensee via a secure FTP server on each business day in accordance with the
schedule described in Exhibit A-2.

 

Confidential - Teletrack, Inc.

Page 1



--------------------------------------------------------------------------------

2. LICENSE

2.1 Grant. Subject to the terms and conditions of this Agreement (including
Licensee’s obligation to pay for the Service), Teletrack grants to Licensee a
perpetual (unless otherwise terminated as set forth herein), non-exclusive,
non-transferable license to use the Service solely: (i) for the purposes of
incorporating the Services into Licensee’s lead generation products and
monitoring services as an early warning reporting mechanism; (ii) to
authenticate an individual’s identity; (iii) to prevent or detect fraud or other
unlawful activity; (iv) to review the status of a bankruptcy or other legal
proceeding; and/or (v) to incorporate the Service into Licensee’s products for
its own internal use and for the purposes of reselling Licensee’s products to
third party resellers and end users (herein after collectively referred to as
the “Permitted Uses”).

This restricted license is conditionally granted for the Service, and do not
constitute “consumer reports” as that term is defined under the Fair Credit
Reporting Act [15 U.S.C. 1681 et seq.], as amended (“FCRA”). Accordingly,
Licensee certifies that it will not use or allow its customers to use the
Service or any of the Information it receives from Teletrack for any or all of
the following purposes:

(i) as a factor in establishing a consumer’s eligibility for credit or insurance
to be used primarily for personal, family or household purpose; (ii) as a factor
in establishing a consumer’s eligibility of a future credit relationship;
(iii) for any other purpose in connection with any residential mortgage
origination, collection of an account, or account valuation or assessment in
connection with the acquisition of a portfolio; (iv) as a factor in establishing
a consumers eligibility for employment purposes; (v) in connection with a
determination of a consumer’s eligibility for a license or other benefit granted
by a government agency; (vi); or (vii) in any other manner that would cause such
use of the Service to be construed as a consumer report by any authority having
jurisdiction over any of the parties.

Furthermore, Licensee will not use nor allow its customers, resellers and/or end
users to use the Service for “firm offer of credit or insurance” as defined
under the FCRA.

2.2 Restrictions on Use. Unless expressly authorized otherwise in the Permitted
Uses, Licensee represents and warrants to Teletrack, both during and after the
term of this Agreement, the following provisions:

(a) The Service is for the sole use within Licensee’s own organization and by
Licensee’s own employees or agents. The Service may not be shared with
affiliates or any third party, including joint marketing arrangements. The
Service may not be used outside the United States without the prior written
consent of Teletrack.

(b) Licensee agrees both during and after the term of this Agreement that
Licensee shall not: (i) disclose, use, disseminate, reproduce or publish any
portion of the Service in any manner other than as stated in this Agreement,
(ii) permit any parent, subsidiaries, affiliated entities or other third parties
to use the Service or any portion thereof; (iii) use the Service as a sole
indicator in providing its monitoring and fraud detection services and products
nor process or permit to be processed the Service or any portion thereof, except
in accordance with the provisions of this Agreement, with other data or software
from any other source, (iv) allow access to the Service through any terminals
located outside of Licensee’s operations, except in accordance with this
Agreement, (v) use the Service to create, enhance or structure any database in
any form for resale or distribution, except in accordance with the terms of this
Agreement, or (vi) use the Service to create derivative products. Licensee shall
be solely responsible for obtaining any and all necessary licenses,
certificates, permits, approvals or other authorizations required by federal,
state or local statute, law or regulation applicable to Licensee’s use of the
Service. Teletrack makes no representations or warranties about the legality or
propriety of the use of the Service in any jurisdiction, state or region.

(c) Licensee will: (i) not use for solicitation the name, mailing address or
telephone number of a consumer that is designated within the Service as
requesting protection from solicitation, (ii) abide by all prevailing federal,
state, and local laws and regulations governing fair information practices and
consumers’ rights to privacy, and (iii) limit access to the Information to those
individuals who have a “need to know” in connection with Licensee’s business and
will obligate those individuals to acknowledge consumers’ rights to privacy and
adhere to fair information practices;

 

Confidential - Teletrack, Inc.

Page 2



--------------------------------------------------------------------------------

(d) Licensee will not use the Service for any purpose that: (i) infringes any
third party’s copyright, patent, trademark, trade secret or other proprietary
rights or rights of publicity or privacy, (ii) violates any law, statute,
ordinance or regulation (including without limitation the laws and regulations
governing unfair competition, anti-discrimination or false advertising), or
(iii) is defamatory, trade libelous, unlawfully threatening or unlawfully
harassing;

(e) Licensee will comply with the published guidelines of the Direct Marketing
Association and federal and state laws regarding the use and dissemination of
data such as the Service;

(f) Licensee will not remove, alter or obscure any proprietary notices in the
Service or other materials provided by Teletrack hereunder and will reproduce
all such notices on all copies or portions thereof.

2.3. Licensee’s Business Services. Licensee acknowledges and understands its
obligations, if applicable, under the FCRA, Gramm-Leach-Bliley Act (15 U.S.C.,
§6801 et seq., as the same may be amended from time to time) and all applicable
federal and state laws in ordering and using the Service, and Licensee agrees
that it will comply with all such obligations and will be responsible for its
own regulatory compliance.

2.4. Civil Code. Section 1785.14(a) of the California Civil Code imposes special
requirements with respect to transactions in which a “retail seller” (as defined
in Section 1802.3 of the California Civil Code) intends to issue credit to a
California resident who appears in person on the basis of an application for
credit submitted in person (“point of sale transactions”). Licensee certifies
that these requirements do not apply to Licensee because (a) Licensee is not a
“retail seller” (as defined in Section 1802.3 of the California Civil Code),
and/or (b) Licensee does not issue credit to California residents who appear in
person on the basis of applications for credit submitted in person. Licensee
certifies that it will notify Teletrack in writing 30 days prior to becoming a
retail seller or engaging in point of sale transactions with respect to
California residents.

3. PAYMENT AND FEES

3.1 Fees. In consideration of the rights granted Licensee hereunder, Licensee
will pay Teletrack the Fees as more specifically described in Exhibits B-l and
B-2.

3.2 Taxes. Fees are exclusive of sales, use, ad valorem, personal property, and
other taxes, which are the responsibility of Licensee. Teletrack shall charge
Licensee applicable sales tax; Licensee shall be responsible for filing all
other taxes.

3.3 Billing; Payments; Late Fees. At the end of each Teletrack monthly billing
cycle, Teletrack will invoice Licensee for all Fees incurred by Licensee during
such billing cycle. Licensee will pay the invoice in full within thirty
(30) days of receipt. Teletrack will impose a late charge of 1.5 percent per
month on any delinquent account until paid in full hereunder until all
delinquent amounts owed have been paid in full. Licensee agrees to pay all
attorney fees and collection costs incurred by Teletrack in collecting any
delinquent account, whether or not litigation is instituted. In the event of any
litigation or other action involving this Agreement, the prevailing party shall
be entitled to reasonable attorney fees and court costs including at trial, on
any appeal, and/or in a bankruptcy or similar proceeding, in addition to any
other recovery to which it is entitled.

3.4 Compliance Audits. Teletrack reserves the right, at its own expense, to
select an independent auditor to audit Licensee for the purpose of ensuring
Licensee’s compliance with the terms and conditions of this Agreement, after
providing Licensee with reasonable notice thereof. If such audit indicates there
has been a material breach in Licensee’s compliance of the Agreement, Teletrack
will provide Licensee with written notice of such material breach. If Licensee
does not cure the breach within ten (10) days of receipt of written notice from
Teletrack, Teletrack may terminate the Agreement and pursue its other legal
remedies.

 

Confidential - Teletrack, Inc.

Page 3



--------------------------------------------------------------------------------

4. TERM; TERMINATION

4.1 Term. The initial term of this Agreement shall be for a period of one year,
commencing on the Effective Date. The term shall automatically renew for
additional successive twelve (12) month terms, unless terminated pursuant to
Subsection 4.2 (Termination) of this Agreement.

4.2 Termination. Teletrack may terminate this Agreement on one hundred eighty
(180) days prior written notice. Licensee may terminate this Agreement upon
ninety (90) days prior written notice. Except for the termination provisions in
Section 3.4 (Audits), if either party breaches any provision of this Agreement,
the non-breaching party shall, upon providing written notice of such breach, be
entitled to immediately terminate this Agreement, provided such breach is not
cured within thirty (30) days following such notice. If this Agreement is
terminated as a result of a breach, the non-breaching party shall, in addition
to its right of termination, be entitled to pursue legal remedies against the
breaching party. Notwithstanding the foregoing, if Licensee is in breach under
Section 3 (Fees) of this Agreement, Teletrack may terminate this Agreement
effective ten (10) days after giving Licensee written notice of such default,
unless Licensee shall have remedied the breach within such ten (10) day period.

4.3 Payment Upon Expiration or Earlier Termination. Upon the expiration or
termination of this Agreement as set forth above in Subsections 4.1 (Term) and
4.2 (Termination), Licensee shall pay Teletrack in full for all products
actually delivered and services actually performed by Teletrack under this
Agreement prior to the effective date of such expiration or termination.

4.4 Return of Materials. Upon termination of this Agreement by either party,
Licensee, at its own expense, shall within fifteen (15) days of such
termination, at Teletracks’ option, as Teletrack shall notify Licensee in
writing: (i) return all Service materials and Information to Teletrack at the
address set forth below on the signature page of this Agreement or (ii) certify
(by a certificate signed by an officer of Licensee) that such Service materials
and Information have been destroyed.

5. THIRD PARTY USE

5.1 In the event that Licensee externally distributes the Information, in whole
or in part, Licensee shall enter into agreements with such third parties that,
at a minimum, impose all relevant restrictions contained herein onto such third
parties. Licensee warrants that in no event shall any such third parties use of
the Information be unrestricted or expand beyond the Permitted Uses of this
Agreement. This Section 5 is not intended to provide the Service to end users,
sublicensees or resellers. In addition, unless otherwise approved and agreed to
in writing by Teletrack, neither Licensee nor its customers shall provide the
Information as consumer reports (as defined under the FCRA) to any third party.

5.2 Licensee hereby represents, warrants, and certifies that: (a) it will
contractually require its customers to use the Information for only legitimate
purposes and in accordance with applicable state and federal laws and the terms
of this Agreement; (b) it will not use the Information, and shall contractually
restrict any third parties it distributes the Information to from using the
Information, for marketing purposes, except as permitted hereunder or for
purposes prohibited by applicable state and federal laws, including without
limitation the FCRA and GLBA and/or this Agreement; (c) it will not disclose,
sell or otherwise distribute to third parties any Information received
hereunder, except as permitted by this Agreement or applicable state and federal
laws; and (e) with regard to the Information, it will contractually require that
any of its any third parties that it distributes the Information to, comply with
the foregoing terms.

5.3 Licensee’s Customer Contracts. Teletrack reserves the right to review such
contracts, but the review of such contract by Teletrack shall not constitute an
endorsement of the contract used by Licensee with its customers. In the event
that a customer is in breach of any of the requirements of the contract with
respect to Permissible Uses or any applicable laws, Licensee will timely
exercise all applicable remedies as set forth herein and/or mandated by
applicable laws.

 

Confidential - Teletrack, Inc.

Page 4



--------------------------------------------------------------------------------

6. PROPRIETARY INFORMATION

The Information is and shall remain the sole and exclusive property of
Teletrack. Licensee shall have only the limited rights with respect to the
Information expressly granted in this Agreement, and all rights not expressly
granted by Teletrack are reserved. Licensee agrees that only Teletrack shall
have the right to alter, maintain, enhance or otherwise modify the Proprietary
Information, except as otherwise permitted under this Agreement. Licensee shall
not disassemble, decompile, manipulate or reverse engineer the Proprietary
Information and shall take all necessary steps to prevent such disassembly,
decompiling, manipulation or reverse engineering of the Proprietary Information.
Under no circumstances shall Licensee sell, license, publish, display, copy,
distribute, or otherwise make available the Proprietary Information in any form
or by any means, except as expressly permitted by this Agreement, including
without limitation the transfer to a third party or, if not expressly prohibited
by this Agreement, as allowed under the fair use provision of the Copyright Act,
17 U.S.C. § 107. Licensee will take all reasonable steps, in accordance with the
best industry practices, to protect the security of the Proprietary Information
and to prevent unauthorized use or disclosure. Licensee is responsible for all
access to and use of the Proprietary Information by Licensee’s employees or
agents or by means of Licensee’s equipment or Licensee’s Teletrack usernames and
passwords, whether or not Licensee has knowledge of or authorizes such access or
use. Licensee shall be responsible for maintaining the confidentiality of all
assigned usernames and passwords, and Licensee shall be responsible for all
charges relating to the use of said usernames and passwords whether or not
authorized by Licensee.

7. CONSUMER PRIVACY

Licensee acknowledges that the Service, while comprised of public record data,
describes information that may be deemed to be sensitive information by some
consumers. It is the policy of Teletrack to respect the request of consumers to
remove their name, mailing address, e-mail address or telephone number from use
in solicitation. Licensee’s agreement to comply with this policy is an integral
condition to Teletrack entering into this Agreement. Licensee agrees
(a) Licensee will not utilize in any manner the name, mailing address or
telephone number of a consumer that is designated in the Service as requesting
protection from solicitation; (b) in the event that Licensee incorporates the
Information in any product that is directed toward consumers and not considered
a business to business product (a “Consumer Product”), Licensee will not
broadcast or otherwise make public the name, address or other information about
an individual consumer in any Consumer Product, unless Teletrack and the subject
consumer provide written authorization to do so; (c) Licensee will abide by all
prevailing federal, state, and local guidelines governing fair information
practices and consumers’ rights to privacy; and (d) Licensee will limit access
to consumer information to those individuals who have a “need to know” in
connection with Licensee’s business and will obligate those individuals to
acknowledge consumers’ rights to privacy and adhere to fair information
practices. Licensee shall be responsible for any violations of this Section 7 by
Licensee’s end users and/or customers.

8. TELETRACK’S WARRANTIES, INDEMNIFICATION & DISCLAIMERS

8.1 Warranty.

(i) Intellectual Property Infringement & Indemnification: Teletrack warrant to
Licensee that the Service does not infringe, misappropriate or violate the
intellectual property rights of a third party. Teletrack will indemnify, defend
and hold Licensee harmless from and against any and all claims, losses,
liabilities, costs and expenses attributable to any allegation of intellectual
property infringement arising out of this Agreement (unless such allegation
arises from the combination or use of the Service with any other software, data,
or materials not

 

Confidential - Teletrack, Inc.

Page 5



--------------------------------------------------------------------------------

furnished by Teletrack or is used in violation of any term or condition
contained in this Agreement), provided that: (i) Licensee gives Teletrack prompt
written notice of any such allegation, (ii) Teletrack maintain full and complete
control over the defense of any such allegation, and (iii) Licensee cooperates
fully with Teletrack in the defense of any such allegation. If the Service
becomes or, in Teletrack’ opinion, is likely to become the subject of any claim
or action that infringes, misappropriates or violates the intellectual property
rights of another person, then Teletrack, at its expense and option, may:
(i) procure the right for Licensee to continue using the Service, (ii) modify
the Service to render it no longer subject to any such claim or action, or
(iii) replace the Service or any portion thereof with equally suitable,
functionally equivalent, non-infringing data. If none of the foregoing is
commercially practicable, Teletrack may terminate this Agreement and refund a
pro-rata amount of the prepaid Fees actually paid hereunder. THIS SECTION SETS
FORTH THE FULL EXTENT OF TELETRACK’S LIABILITY TO LICENSEE AND LICENSEE’S SOLE
REMEDIES WITH RESPECT TO ANY THIRD PARTY CLAIMS UNDER THIS AGREEMENT.

8.2 Disclaimer. LICENSEE UNDERSTANDS AND ACKNOWLEDGES THAT THE TIME FRAME FOR
NOTIFICATION ASSOCIATED WITH RECORDING INFORMATION (DISMISSALS, DISCHARGES.
ETC.) MAY VARY DEPENDING UPON THE RECORDING DATES AVAILABLE FOR COLLECTION.
EXCEPT AS OTHERWISE STATED IN THIS SECTION, THE SERVICE IS PROVIDED “AS IS”
WITHOUT WARRANTY OF ANY KIND, EITHER EXPRESS OR IMPLIED, INCLUDING WITHOUT
LIMITATION ANY WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE. BECAUSE SOME JURISDICTIONS DO NOT PERMIT THE EXCLUSION OF IMPLIED
WARRANTIES, THIS DISCLAIMER MAY NOT APPLY. TELETRACK DO NOT REPRESENT OR WARRANT
THAT THE SERVICE IS VALID, COMPLETE, FREE FROM ERROR, WILL MEET LICENSEE’S
NEEDS, OR THAT THE SERVICE WILL BE PROVIDED ON AN UNINTERRUPTED BASIS AND THE
TELETRACK EXPRESSLY DISCLAIM ALL SUCH REPRESENTATIONS AND WARRANTIES. THE
TELETRACK DO NOT ASSUME, AND EXPRESSLY DISCLAIM, ANY LIABILITY TO ANY PERSON OR
ENTITY FOR LOSS OR DAMAGE CAUSED BY ERRORS, DELAYS IN NOTIFICATION OR OMISSIONS
IN THE SERVICE. WHETHER SUCH ERRORS, DELAYS IN NOTIFICATION OR OMISSIONS RESULT
FROM NEGLIGENCE, ACCIDENT, OR OTHER CAUSE.

9. TELETRACK’S LIMITATION OF LIABILITY

TELETRACK SHALL HAVE NO LIABILITY UNDER OR RELATED TO THIS AGREEMENT, WITH THE
EXCEPTION OF SECTION 8.1, WHICH SHALL BE LIMITED AS FOLLOWS: TELETRACK’ TOTAL
LIABILITY AND LICENSEE’S EXCLUSIVE REMEDY UNDER OR RELATING TO SECTION 8.1 SHALL
BE LIMITED TO DIRECT MONEY DAMAGES NOT EXCEEDING THE GREATER OF (I) TWO HUNDRED
THOUSAND DOLLARS ($200,000.00) OR (II) ALL FEES PAID BY LICENSEE TO TELETRACK
UNDER THIS AGREEMENT. THE EXISTENCE OF MULTIPLE CLAIMS WILL NOT ENLARGE THE
LIMIT. TELETRACK SHALL HAVE NO LIABILITY UNDER OR IN ANY WAY RELATED TO THIS
AGREEMENT FOR ANY LOSS OF PROFIT OR REVENUE OR FOR ANY CONSEQUENTIAL, INDIRECT,
INCIDENTAL, SPECIAL OR EXEMPLARY DAMAGES, EVEN IF TELETRACK IS AWARE OF THE
POSSIBILITY OF SUCH LOSS OR DAMAGES. SOME STATES DO NOT ALLOW THE EXCLUSION OR
LIMITATION OF INCIDENTAL OR CONSEQUENTIAL DAMAGES, SO THE ABOVE LIMITATION OR
EXCLUSION MAY NOT APPLY.

10. LICENSEE’S INDEMNIFICATION

Licensee agrees to indemnify and hold Teletrack harmless from and against all
claims of third parties arising out of or related to the use of the Service by
the Licensee, or attributable to Licensee’s breach of this Agreement; provided
that Teletrack gives Licensee prompt written notice of any such claim. Teletrack
shall control the defense and any settlement of such claim, and shall cooperate
with Licensee shall cooperate with Teletrack in defending against such claim.

 

Confidential - Teletrack, Inc.

Page 6



--------------------------------------------------------------------------------

11. LICENSEE’S ACCEPTANCE OF INFORMATION

Licensee acknowledges that Teletrack maintains a proprietary database, updated
on a periodic basis, from which the Information is derived. Teletrack shall use
good faith in attempting to obtain information from the public record sources
deemed reliable, in Teletrack’s sole judgment, but does not guarantee the
accuracy of the information furnished. Licensee also acknowledges that for the
consideration tendered hereunder Teletrack cannot be an insurer of the accuracy
of the information and that the terms under which the Information is provided
under this Agreement are based upon the parties’ expectation and agreement that
the risk of any loss that may be incurred by use of the Information will be
borne by Licensee and not Teletrack. Licensee agrees that the Information is
secured by and through fallible human sources, that Teletrack does not undertake
a separate investigation for each individual listed, and that Teletrack makes no
representations regarding the any individual listed in the Information. Licensee
therefore agrees that it is responsible for determining that the Information is
acceptable and in accordance with Teletrack’s obligations under this Agreement.
If Licensee reasonably determines that the Information does not meet Teletrack’s
obligations under this Agreement, Licensee shall so notify Teletrack in writing
within thirty (30) days after receipt of the Information. Licensee’s failure to
so notify Teletrack shall mean that Licensee accepts the Information as is, and
Teletrack shall have no liability whatsoever for the Information. If Licensee so
notifies Teletrack within fifteen (15) days after receipt of the Information,
then, Teletrack shall have an opportunity to cure any defects identified by
Licensee within a reasonable period of time or Licensee shall have the right to
immediately terminate this Agreement.

12. GENERAL PROVISIONS

12.1 Advertising. Licensee will not disclose Teletrack as a data source to any
third party, except as may be authorized in writing by Teletrack or required by
federal, state or local government regulations.

12.2 Proprietary Marks. Neither party will use, or permit their respective
employees, agents and subcontractors to use the trademarks, service marks,
copyrighted material, logos, names, or any other proprietary designations of the
other party, or the other party’s affiliates, whether registered or
unregistered, without such other party’s prior written consent.

12.3 Entire Agreement; Severability. This Agreement constitutes the entire
agreement between the parties, and supersedes any prior understanding or
agreement, oral or written, relating to the Service. If any of the provisions of
this Agreement becomes invalid, illegal or unenforceable in any respect under
any law, the validity, legality and enforceability of the remaining provisions
shall not in any way be affected or impaired.

12.4 Waiver; Modifications. No waiver by either party of any breach by the other
party of any of the provisions of this Agreement shall be deemed a waiver of any
preceding or succeeding breach of the same or any other provision hereof. No
such waiver shall be effective unless in writing and then only to the extent
expressly set forth in writing. No modifications of this Agreement shall be
effective unless in writing and signed by both parties.

12.5 Survival. Any provision of this Agreement which contemplates performance
subsequent to the expiration or earlier termination of this Agreement, or which
expressly states that it shall survive termination of the Agreement, shall so
survive such expiration or termination and shall continue in full force and
effect until fully satisfied.

12.6 Execution. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument. A signature on a copy of this Agreement
received by either party by facsimile is binding upon the other party as an
original. The parties shall treat a photocopy of such

 

Confidential - Teletrack, Inc.

Page 7



--------------------------------------------------------------------------------

facsimile as a duplicate original. If this Agreement is executed in
counterparts, no signatory hereto shall be bound until all parties hereto have
duly executed or caused to be dully executed a counterpart of this Agreement.
The individuals signing below represent that they are duly authorized to do so
by and on behalf of the party for whom they are signing.

12.7 Governing Law and Forum; Attorneys’ Fees. This Agreement shall be governed
in accordance with the laws of the United States of America and the State of New
York, without reference to its choice of law provisions. In the event of
litigation arising out of or connected with this Agreement, Teletrack and
Licensee agree that the state or Federal courts located in the State of New York
shall have exclusive jurisdiction, and each Party specifically subjects itself
to the personal jurisdiction of said courts in the same manner as if this
Agreement had been executed and/or was to be performed in the State of New York.
The prevailing party shall be awarded its reasonable attorney’s fees and costs
in any lawsuit arising out of or related to this Agreement.

12.8 Relationship of Parties. Neither party is nor shall be a partner, joint
venturer, agent or representative of the other party solely by virtue of this
Agreement. Neither party has the right, power or authority to enter into any
contract or incur any obligation, debt or liability on behalf of the other
party.

12.9 Uncontrollable Events. No party shall be liable for any delay or failure in
its performance of any of the acts required by this Agreement when such delay or
failure arises for reasons beyond the reasonable control of such party. The time
for performance of any act delayed by such causes shall be postponed for a
period equal to the delay; provided, however, that the party so affected shall
give prompt notice to the other party of such delay. The party so affected,
however, shall use its best efforts to avoid or remove such causes of
nonperformance and to complete performance of the act delayed, whenever such
causes are removed.

12.10 Assignment. Neither party may assign or transfer this Agreement or any
rights or obligations under this Agreement. A Change in Control shall constitute
an assignment for this Agreement. For purposes of this Agreement, a “Change in
Control” means (i) any transaction in which Licensee merges or consolidates with
or into another entity; (ii) any transaction or series of transactions in which
Licensee sells or otherwise transfers more than fifty percent (50%) of its
capital stock (without regard to class or voting rights) or other securities or
ownership interests; or (iii) the sale, transfer or other disposition of all or
substantially all of Licensee’s assets or the complete liquidation or
dissolution of Licensee. Any unauthorized Change in Control, assignment or
transfer shall be null and void and shall constitute grounds for immediate
termination of this Agreement by the other party.

12.11 Notices. Any notice or other communication required or permitted under
this Agreement shall be sufficiently given if delivered in person or sent by one
of the following methods: (a) registered U.S. mail, return receipt requested
(postage prepaid); (2) certified U.S. mail, return receipt requested (postage
prepaid); or (3) commercially recognized overnight service with tracking
capabilities. All notices must be sent to the address as shown on the signature
page of this Agreement, or to such other address or number as shall be furnished
in writing by any such party. Notices to FARES shall be sent to 4 First American
Way, Santa Ana, California 92707, with a copy to FARES’ counsel at the same
address marked Attention: Legal Department.

 

Page 8



--------------------------------------------------------------------------------

Notices or communications shall be deemed properly delivered as of the date
personally delivered or sent by mail or overnight service.

 

If to Licensee:    If to Teletrack:

First American CoreLogic

   Teletrack, Inc.

Attn: Dianna Serio and General Counsel

   Attn: President and General Counsel

4 First American Way

   5550-A Technology Parkway, Suite 600

Santa Ana, CA 92707

   Norcross, GA 30092

Phone:

   Phone:

Facsimile:

   Facsimile:

Any party hereto may change its designated address by giving written notice to
the other party.

12.12 Headings. Headings at the beginning of each section and subsection are
solely for convenience and are not intended to be a part of this Agreement and
shall have no effect upon the construction or interpretation of any part hereof.
Whenever required by the context of this Agreement, the singular shall include
the plural and the masculine shall include the feminine, and vice versa. This
Agreement shall not be construed as if it had been prepared by either party, but
rather as if it were jointly prepared. In the event that any action required by
the parties hereto does not occur on a business day, the action shall be taken
on the next succeeding business day thereafter. The parties hereto do not intend
to confer any benefit hereunder on any person or entity other than the parties
hereto and, therefore, there are no third party beneficiaries to this Agreement.
The Exhibits and related Appendices to this Agreement constitute integral parts
of this Agreement and are hereby incorporated into this Agreement by this
reference.

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives as of the Effective Date.

 

TELETRACK, INC.     FIRST AMERICAN CORELOGIC, INC.

By:

 

/s/ Rich Alterman

   

By:

 

/s/ Dianna L. Serio

Name:

 

Rich Alterman

   

Name:

 

Dianna L. Serio

Title:

 

S.V.P. Product Management

   

Title:

 

EVP Data Operations

Date:

 

12.27.07

   

Date:

 

12/21/07

 

Page 9



--------------------------------------------------------------------------------

Exhibit A-l Service

Historical Information

Description, Delivery, and Storage

Historical Information

The elements for Historical Information filings are outlined in the table below.
The Information is available only on those individuals who have filed either a
Chapter 7 or Chapter 13 Bankruptcy as defined in the US Bankruptcy Code. The
Update Information Service will include all new Chapter 7 and Chapter 13 filings
and subsequent changes in status, as available.

As a one-time event, Teletrack will provide Licensee a file of historic filings,
including the current status, from January 2003 through to and including the
Effective Date of this Agreement. Historical Information will be provided via a
mutually agreed to media and will not be exchanged via the FTP Site due to size
constraints.

Status Updates to Historical Information

Updated Information Service to Historical Information shall be provided subject
to the calendar outlined in Exhibit A-2 below. A full record will be provided
via the secure FTP Site. The existence of the Bankruptcy ID in the Licensee file
will indicate to Licensee that the record is an update and not a new filing.

Historical Information: Data Elements

 

Field

   Type   

Description

  

Data Source

Bankruptcy ID    STRING    Unique ID assigned by Teletrack to identify new
records or updates    Teletrack generated court_code    STRING    Bankruptcy
court code    Court case_num    STRING    Bankruptcy case record number    Court
judge_trustee    STRING    The last name of both the judge and trustee of the
case.    Court case_date    DATE    Bankruptcy record case date    Court office
   STRING    Office that created the bankruptcy case. Each court has a number of
different offices depending on the size of the court.    Court debtor    STRING
   Debtor Name    Court address    STRING    Full address of the debtor    Court
dismissed_date    DATE    The date the case was dismissed    Court
discharged_date    DATE    The date the case was discharged    Court closed_date
   DATE    The date the court determined that no further filings or actions are
expected on a case and that the case is considered inactive.    Court ssn_last_4
   STRING    Last four digits of the debtors’ Social Security Number    Court

 

Page 10



--------------------------------------------------------------------------------

Field

   Type   

Description

  

Data Source

Address_1    STRING    First Line of the debtors’ address    Address Enhancement
Address_2    STRING    Second line of the debtors’ address    Address
Enhancement City    STRING    City of the debtor’s address.    Address
Enhancement State    STRING    State of the debtor’s address    Address
Enhancement Zip    STRING    Five digit zip code value.    Court Zip4    STRING
   Zip + 4 value. This value can be blank.    Address Enhancement Address_type
   STRING    Debtors’ address type: R = Residential A = Apartment    Address
Enhancement Fips_code    STRING    Federal Information Processing Standards code
(FIPS) = five digit value    Address Enhancement County_name    STRING    County
of the debtors’ address.    Address Enhancement Latitude    FLOAT    Latitude of
the debtor’s address    Address Enhancement Longitude    FLOAT    Longitude of
the debtor’s address    Address Enhancement Address_status    INTEGER    If this
status is -1 our address scrubber software failed to find the address. This is
usually a typing mistake in the address.    Address Enhancement Creditor   
STRING    List of all creditors involved in the relief from stay.    Court
Rfs_date    DATE    Relief from stay date.    Court Chapter    STRING    The
chapter of the case. We retrieve only chapter 7 and chapter 13    Court Status
   STRING    Status of the case: DC - Discharged OP - Open case date DM -
Dismissed Date    Generated Field Status Date    DATE    Date the current status
took place    Court Last status update    DATE    System date when the status
was last updated    Generated Field Mtg_341_Time    STRING    Actual time of the
341 Meeting date.    Court Mtg_341_AmPm    STRING    A(m) or P(m) of the 341
meeting date.    Court Mtg_341_Address    STRING    Address of the 341 meeting
date.    Court Mtg_341_City    STRING    Not currently being used    Court
Mtg_341_State    STRING    Not currently being used.    Court Mtg_341_Zip   
STRING    Not currently being used.    Court Pro_Se    BOOLEAN    0 = Hired
Bankruptcy Attorney 1 = Represented themselves    Court AttomeyName    STRING   
Name of the Attorney representing the debtor.    Court

 

Page 11



--------------------------------------------------------------------------------

Field

   Type   

Description

  

Data Source

TrusteeName    STRING    Name of the Trustee presiding over the case.    Court
JudgeName    STRING    Name of the Judge presiding over the case    Court Asset
   BOOLEAN    0 = No assets in bankruptcy 1 = Assets involved in bankruptcy   
Court Mtg_341_Date    DATE    Date of the 341 meeting (aka “Meeting of
Creditors”).    Court Barcode    STRING    Every legitimate address has an
eleven digit barcode number. Barcodes are required by the Post Office for bulk
mail.    Address Enhancement Conversion_date    DATE    Date the case converted
from Chapter 13 status to Chapter 7 status    Court

Note on Address Enhancement:

Licensee understands and agrees that by employing a third party software
package, addresses are standardized and scrubbed, where possible. The outcome of
the standardization is designated by a code placed in the Address_Status Field.
Accordingly, Teletrack reserves the right to cancel “Address Enhancement” field
at its sole and exclusive discretion, upon sixty (60) days written notice to
Licensee. Cancellation of the “Address Enhancement” field will not entitle
Licensee to any discounts or price concessions or any other remedies, and will
not be considered a breach of this Agreement.

 

TELETRACK, INC.     FIRST AMERICAN CORELOGIC, INC.

By:

 

/s/ Rich Alterman

   

By:

 

/s/ Dianna L. Serio

Name:

 

Rich Alterman

   

Name:

 

Dianna L. Serio

Title:

 

S.V.P. Product Management

   

Title:

 

EVP Data Operations

Date:

 

12.27.07

   

Date:

 

12/21/07

 

Page 12



--------------------------------------------------------------------------------

Exhibit B-l

Historical Information

Payment Terms and Fees

Historical Information

One time License fee for the Historical Information, as outlined above:

One Hundred and Seventy Five Thousand Dollars ($175,000.00). Payment shall be
due upon delivery of Historical Information to Licensee.

 

TELETRACK, INC.     FIRST AMERICAN CORELOGIC, INC.

By:

 

/s/ Rich Alterman

   

By:

 

/s/ Dianna L. Serio

Name:

 

Rich Alterman

   

Name:

 

Dianna L. Serio

Title:

 

S.V.P. Product Management

   

Title:

 

EVP Data Operations

Date:

 

12.27.07

   

Date:

 

12/21/07

 

Page 13



--------------------------------------------------------------------------------

Exhibit A-2 Service

Updated Information Service

Description, Delivery, and Storage

Updated Information Service

The elements for Updated Information Service filings are outlined in the table
below. Information is available only on individuals who have filed either a
Chapter 7 or Chapter 13 Bankruptcy as defined in the US Bankruptcy Code. The
Updated Information Service will include all new Chapter 7 and Chapter 13
filings and there subsequent change in status, as available.

In the normal course of business, Updated Information Service will be made
available to Licensee via a secure FTP site on scheduled business days. Monday
through Friday. Commercially reasonable efforts will be made to make the new
Updated Information Service available on the secure FTP site by 12:00 PM EST as
outlined in the table below:

 

Data Collected on

 

Monday

 

Tuesday

 

Wednesday

 

Thursday

 

Friday, Saturday, Sunday

  

Will be Available on

 

Wednesday

 

Thursday

 

Friday

 

Monday

 

Tuesday

Files provided on a daily basis via the secure FTP site will include both new
filings (ADDS) and status changes to existing filing (UPDATES). Using a unique
key (Bankruptcy ID) Licensee will process each record to take the appropriate
action; add a new record or update an existing record. Licensee will have sole
responsibility for creating the program logic to update their database based on
the information provided from Teletrack.

Status Updates to Updated Information Services

Status updates shall be provided subject to the calendar outlined above. A full
record will be provided via the secure FTP Site. The existence of the Bankruptcy
ID in the Licensee file will indicate to Licensee that the record is an update
and not a new filing.

 

Page 14



--------------------------------------------------------------------------------

Updated Information Service: Date Elements

 

Field

   Type   

Description

  

Data Source

Bankruptcy ID    STRING    Unique ID assigned by Teletrack to identify new
records or updates    Teletrack generated court_code    STRING    Bankruptcy
court code    Court case_num    STRING    Bankruptcy case record number    Court
judge_trustee    STRING    The last name of both the judge and trustee of the
case.    Court case_date    DATE    Bankruptcy record case date    Court office
   STRING    Office that created the bankruptcy case. Each court has a number of
different offices depending on the size of the court.    Court debtor    STRING
   Debtor Name    Court address    STRING    Full address of the debtor    Court
dismissed_date    DATE    The date the case was dismissed    Court
discharged_date    DATE    The date the case was discharged    Court closed_date
   DATE    The date the court determined that no further filings or actions are
expected on a case and that the case is considered inactive.    Court ssn_last_4
   STRING    Last four digits of the debtors’ Social Security Number    Court
Address_1    STRING    First Line of the debtors’ address   

Address

Enhancement

Address_2    STRING    Second line of the debtors’ address   

Address

Enhancement

City    STRING    City of the debtor’s address.   

Address

Enhancement

State    STRING    State of the debtor’s address   

Address

Enhancement

Zip    STRING    Five digit zip code value.    Court Zip4    STRING    Zip + 4
value. This value can be blank.   

Address

Enhancement

Address_type    STRING   

Debtors’ address type:

R = Residential

A = Apartment

  

Address

Enhancement

Fips_code    STRING    Federal Information Processing Standards code (FIPS) =
five digit value   

Address

Enhancement

County_name    STRING    County of the debtors’ address.   

Address

Enhancement

Latitude    FLOAT    Latitude of the debtor’s address   

Address

Enhancement

Longitude    FLOAT    Longitude of the debtor’s address   

Address

Enhancement

Address_status    INTEGER    If this status is -1 our address scrubber software
failed to find the address. This is usually a typing mistake in the address.   

Address

Enhancement

 

Page 15



--------------------------------------------------------------------------------

Field

   Type   

Description

  

Data Source

Creditor    STRING    List of all creditors involved in the relief from stay.   
Court Rfs_date    DATE    Relief from stay date.    Court Chapter    STRING   
The chapter of the case. We retrieve only chapter 7 and chapter 13    Court
Status    STRING   

Status of the case:

DC - Discharged

OP - Open case date

DM - Dismissed Date

   Generated Field Status Date    DATE    Date the current status took place   
Court Last status update    DATE    System date when the status was last updated
   Generated Field Mtg_341_Time    STRING    Actual time of the 341 Meeting
date.    Court Mtg_341_AmPm    STRING    A(m) or P(m) of the 341 meeting date.
   Court Mtg_341_Address    STRING    Address of the 341 meeting date.    Court
Mtg_341_City    STRING    Not currently being used    Court Mtg_341_State   
STRING    Not currently being used.    Court Mtg_341_Zip    STRING    Not
currently being used.    Court Pro_Se    BOOLEAN   

0 = Hired Bankruptcy Attorney

1 = Represented themselves

   Court AttorneyName    STRING    Name of the Attorney representing the debtor.
   Court TrusteeName    STRING    Name of the Trustee presiding over the case.
   Court JudgeName    STRING    Name of the Judge presiding over the case   
Court Asset    BOOLEAN   

0 = No assets in bankruptcy

1 = Assets involved in bankruptcy

   Court Mtg_341_Date    DATE    Date of the 341 meeting (aka “Meeting of
Creditors”).    Court Barcode    STRING    Every legitimate address has an
eleven digit barcode number. Barcodes are required by the Post Office for bulk
mail.   

Address

Enhancement

Conversion_date    DATE    Date the case converted from Chapter 13 status to
Chapter 7 status    Court

 

Page 16



--------------------------------------------------------------------------------

Note on Address Enhancement:

Licensee understands and agrees that by employing a third party software
package, addresses are standardized and scrubbed, where possible. The outcome of
the standardization is designated by a code placed in the AddressStatus Field.
Accordingly, Teletrack reserves the right to cancel “Address Enhancement” field
at its sole and exclusive discretion, upon sixty (60) days written notice to
Licensee. Cancellation of the “Address Enhancement” field will not entitle
Licensee to any discounts or price concessions or any other remedies, and will
not be considered a breach of this Agreement.

 

TELETRACK, INC.     FIRST AMERICAN CORELOGIC, INC. By:   /s/ Rich Alterman    

By:

  /s/ Dianna L. Serio

Name:

 

Rich Alterman

   

Name:

 

Dianna L. Serio

Title:

 

S.V.P. Product Management

   

Title:

 

EVP Data Operations

Date:

 

12.27.07

   

Date:

 

12/21/07

 

Page 17



--------------------------------------------------------------------------------

Exhibit B-2

Updated Information Service

Payment Terms and Fees

New Filings and Updates

Daily filings and updates shall be invoiced on a monthly basis and due subject
to the terms and conditions outlined in Section 3 of this Agreement (Payment and
Fees):

 

Annual Fee

   $ 75,000

Monthly Invoice

   $ 6,250

Price Increases

On an annual basis, with 60 days prior notification to Licensee, Teletrack may
increase Annual Fee for updates at a percentage rate of no more than five
percent (5%). The first such increase may go into effect on January 1, 2009.

 

TELETRACK, INC.     FIRST AMERICAN CORELOGIC, INC. By:   /s/ Rich Alterman    

By:

  /s/ Dianna L. Serio

Name:

 

Rich Alterman

   

Name:

 

Dianna L. Serio

Title:

 

S.V.P. Product Management

   

Title:

 

EVP Data Operations

Date:

 

12.27.07

   

Date:

 

12/21/07

 

Page 18